Citation Nr: 1451856	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-29 920	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or coronary artery disease. 

2.  Entitlement to service connection for residuals of a shell fragment wound of the left leg. 

3.  Entitlement to service connection for enlarged prostate. 

4.  Entitlement to service connection for skin disorder of the feet, including jungle rot. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for major affective disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in March 2007 and May 2008.

The Board remanded the claims for additional development in December 2010 and March 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hypertension is caused or aggravated by his service-connected PTSD and/or coronary artery disease.

2.  There is no competent and credible evidence establishing that the Veteran currently has residuals from a shell fragment wound of the left leg.

3.  There is no competent and credible evidence establishing that the Veteran currently has an enlarged prostate. 

4.  There is no competent and credible evidence establishing that the Veteran currently has a skin disorder of the feet. 

5.  The preponderance of the evidence is against finding that the Veteran's GERD is related to or resulted from his military service.

6.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

7.  The preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to military noise exposure in service.

8.  The preponderance of the evidence is against finding that the Veteran's major depressive disorder is related to or resulted from his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for hypertension, as secondary to service-connected PTSD and/or coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for establishing service connection for residuals from a shell fragment wound of the left leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for establishing service connection for an enlarged prostate have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for establishing service connection for a skin condition of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).

8.  The criteria for service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in letters issued in October 2006 and February 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  They also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, and the statements from the Veteran and his family.  

Additionally, the RO substantially complied with prior remand instructions.  The first Board remand, issued in December 2010, required that the RO obtain and consider recent VA treatment records the Veteran had identified.  Then, in the April 2014 Board remand, instructions pertinent to the claims being decided included providing the Veteran with a VA examination in order to determine whether his currently diagnosed hypertension is related to his period of service, to include as due to his service-connected PTSD or coronary artery disease.  The Veteran was provided with a VA examination in August 2014 regarding the etiology of his hypertension.  The April 2014 remand also required that the RO obtain the Veteran's SSA records.  Those records were requested and received in May 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, as note above, the Veteran has been medically evaluated in conjunction with his claim of service connection for hypertension in August 2014.  An examination was also provided regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus in May 2008 and for his claim of entitlement to service connection for an acquired psychiatric disorder in December 2010.  The Board notes that each VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran has not been provided a VA examination for his claims of entitlement to service connection for residuals of a shell fragment wound in the left leg, an enlarged prostate, a skin disorder of the feet, and GERD.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran currently has residuals from a shell fragment wound of the left leg, an enlarged prostate, or a skin disorder of the feet.  There is also no evidence that his GERD that had its onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of residuals of a shell fragment wound of the left leg, an enlarged prostate, or a skin disorder of the feet.  Additionally, there is no evidence that the Veteran was treated in service for any of the conditions.  The Veteran's conclusory generalized contentions that he has residuals from a shell fragment wound, an enlarged prostate, a skin disorder of the feet, or GERD related to his active duty service does not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered for any of the above-described claims. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Hypertension 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, however, as the Veteran's claim was filed prior to October 2006, the amended regulation does not apply to this case. 

The Veteran contends that his hypertension is caused by or aggravated by his service-connected PTSD or coronary artery disease.  Notably, the available evidence does not show, and the Veteran does not contend, that the hypertension originated in service or until many years thereafter.  As such, the below analysis focuses solely on whether service connection for hypertension is warranted on a secondary or aggravation basis.

As an initial matter, the medical evidence of record confirms a current hypertension diagnosis/disability.  See August 2014 VA Examination Report.  As such, the current disability requirement has been met in this case. 

The Veteran was afforded a VA examination in August 2014 to determine whether his hypertension was caused or aggravated by his service-connected PTSD and/or coronary artery disease.  The examiner reviewed the Veteran's claims file, to include his treatment for hypertension, and determined that it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his service-connected PTSD and/or coronary artery disease.  By way of rationale, the examiner indicated that the Veteran's mental health treatment notes relate the Veteran's depression and anxiety to his general medical condition to include his cardiac condition.  Further, the examiner noted the link between anxiety and associated risk factors for hypertension.  Then, the examiner went on to note specific treatment notes to bolster his rationale, including a March 2011 neurology note where the Veteran indicated that he was under a lot of stress from his PTSD and his blood pressure was elevated during the examination.  The examiner also used medical journal articles to support his opinion.  In particular, he noted a University of South Carolina study that the psychosocial stressors associated with anxiety disorders raise automatic arousal and that the heightened arousal is associated with an increased risk of hypertension and a "pro-inflammatory state, and consequently, development of coronary heart disease."  The study noted that the association holds across the spectrum of anxiety disorders.  The examiner also drew from another study published by the National Institute of Health, which found that the diagnosis of anxiety was "significantly associated both with depression and hypertension."  Finally, the examiner cited another study, by the Center for the Advancement of Health, which indicated that people who experience symptoms of depression or anxiety are at an increased risk of developing hypertension.

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for hypertension on an aggravation basis.  38 C.F.R. § 3.310(b).  The Veteran has a current diagnosis of hypertension.  Additionally, service connection is currently in effect for the Veteran's PTSD and coronary artery disease.  Finally, the August 2014 VA examiner unequivocally concluded that his PTSD and/or coronary artery disease aggravates the hypertension, thereby providing the necessary "nexus" between his service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension as secondary (by way of aggravation) to his service-connected PTSD and/or coronary artery disease is granted.

Residuals of left leg shell fragment wound, enlarged prostate, and a skin disorder of the feet

The Veteran contends that he is entitled to service connection for residuals from a shell fragment wound to the left leg, an enlarged prostate, and a skin disorder of the feet on the basis that he developed the conditions while in service.  

The Board notes that the Veteran's May 1965 entrance examination did not note any abnormalities in the Veteran's leg.  He also denied any previous or current frequent or painful urination, and his genitourinary examination was normal.   Finally, the Veteran's entrance examination showed no skin problems or abnormalities.  Additionally, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any lower extremity injury, to include the alleged residuals from a shell fragment wound; there are also no complaints, treatment, or diagnoses of any chronic or persistent prostate-related conditions or skin conditions of the feet. 

The Veteran submitted a statement, dated July 2006, in which he indicates that he injured his leg when he was under fire at "Bear Cat".  He stated that he sought treatment for fragments that were in his left leg.  A medic "took the metal pieces out" and bandaged his neck and leg.  The Veteran also asserted in his statement that his feet developed a skin disorder while he was stationed in Vietnam.  He stated that he developed "jungle rot" after being in Vietnam for about 6 months.  He stated that it occurred due to constant wading in water and his inability to keep his feet dry.  Finally, the Veteran reported that his feet healed after he returned home.  

A review of the Veteran's post-service VA treatment records and records supplied by SSA revealed no complaints, treatment, or diagnoses of residuals of a shell fragment wound in the left leg, an enlarged prostate, or a skin disorder of the feet.  

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of residuals of a shell fragment wound in the left leg, an enlarged prostate, or a skin disorder of the feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from residuals of a shell fragment wound, an enlarged prostate, or a skin disorder of the feet.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed disabilities.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of residuals of a shell fragment wound in the left leg, an enlarged prostate, or a skin disorder of the feet, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2001 to present, none of this evidence reflects findings of residuals from a shell fragment wound in the left leg, an enlarged prostate, or a skin disorder of the feet.   

Accordingly, in the absence of competent evidence of residuals from a shell fragment wound in the left leg, an enlarged prostate, or a skin disorder of the feet during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

GERD

The Veteran is also seeking service connection for GERD, on the basis that it is related to his period of service.  

The Veteran's service treatment records, to include his entrance examination, are silent for any problems related to his gastrointestinal system.  The Veteran's post-service records indicate that he has a current diagnosis of GERD, for which he receives treatment.  However, there are no indications in the treatment records that the Veteran's GERD has been related to his period of service.  

With regard to the nexus requirement however, as there is no medical or lay evidence of an in-service event, service connection for GERD cannot be established.  There is no basis upon which to award service connection for a disability in the absence of an in-service event.  

The only evidence relating the Veteran's current GERD to service is the Veteran's own lay assertions.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of GERD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his GERD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his GERD are not competent medical evidence.
 
In sum, the Board finds that the preponderance of the competent and probative evidence does not indicate that the Veteran's GERD is related to his period of service.  Accordingly, service connection is not warranted on any basis for GERD.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss and tinnitus disabilities are due to acoustic trauma that he incurred during service.  He worked as a combat engineer while on active duty, and reported noise exposure from heavy machinery, incoming rounds, and nearby explosions.  He indicated that there was no hearing protection available.  As such, acoustic trauma is conceded.  As a civilian, the Veteran worked as a carpenter where he was exposed to occupational noise exposure, and he reported recreational noise exposure.  The Veteran's entrance and separation examinations are absent any complaints of hearing difficulty or trouble with his ears.  Finally, there are no complaints, treatment, or diagnoses of any problems regarding the Veteran's ears in his service treatment records.  

The Veteran was provided a VA examination in May 2008 to determine whether he has hearing loss or tinnitus related to his period of service.  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
25
45
75
LEFT
35
30
70
70
70

The Veteran's right ear had pure tone thresholds averaging 46 decibels (dB) and 60 dB in the left ear.  He had speech recognition scores of 94 percent in the left ear and 98 percent in the right ear.  The Veteran stated that he began noticing a "high pitched buzzing" on and off for the past 20 to 25 years.  He stated that his tinnitus occurs at bedtime or when he is in a quiet environment.  With regard to his hearing loss, the Veteran stated that he has noticed problems with his ability to hear for the past 20 years.  The examiner diagnosed the Veteran with mild to severe sloping sensorineural hearing loss bilaterally.  The Veteran's word recognition scores were deemed "excellent" bilaterally.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran's hearing was normal upon entrance to the military in May 1965 and upon separation from the military in March 1968.  Further, the examiner noted that there are no documented complaints of hearing loss or tinnitus in the Veteran's records.  Thus, it is the examiner's opinion that it is not at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus are less likely as not caused by acoustic trauma he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's hearing was normal in service and that it did not undergo a significant shift during service.  It is clear that the examiner took into consideration all relevant factors in giving the opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include the hearing examinations that were administered during his period of active duty.  Indeed, on each examination during service and on separation, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that the onset of his tinnitus and hearing loss occurred approximately 20 to 25 years before his May 2008 VA examination, which was approximately 15 to 20 years after his separation from the military.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Major Depressive Disorder

The Veteran also seeks service connection for major depressive disorder on the basis that it is related to his period of service.  

The Board notes that the Veteran's service treatment records, to include his entrance and separation examinations, are absent any complaints, treatment, or diagnoses of any psychiatric disorders, including major depressive disorder. 

Post-service private treatment records indicate that the Veteran began seeking mental health treatment in March 1993.  At that time, he was diagnosed with major depressive disorder.  Additional private treatment records show that the Veteran again sought treatment for his symptoms in August 2006, at which time the Veteran's private treating clinicians continued the diagnosis of major depressive disorder.  Neither private treating physician associated the Veteran's symptoms with his active duty service. 

Then, in December 2010, the Veteran was provided a VA examination to determine the nature and etiology of his claimed PTSD.  The examiner was directed to examine the Veteran for a psychiatric condition, to include PTSD.  The physician was provided with information regarding the Veteran's claimed stressors.  Finally, the examiner was asked to specifically discuss any additional mental disorders found on examination and comment on their relationship to one another, assign a separate Global Assessment of Functioning score for each condition, and state which symptoms are attributed to each disorder.  

The examiner noted that the entire claims file was reviewed in detail, including the Veteran's DD214, service treatment records, statements submitted by the Veteran, VA treatment records, and private treatment records.  The examiner noted the Veteran's treatment for PTSD and major depressive disorder.  The examiner then took a detailed personal and military history of the Veteran, including a discussion of his stressors that he experienced while he was serving in Vietnam.  The examiner also discussed the Veteran's post-military life, including his problems associated with his family, his marriage, and his trouble reentering civilian society.  Finally, the examiner took a detailed history of the Veteran's problem list, including all mental and medical diagnoses contained within his claims file.  In administering the opinion, the examiner noted that, besides PTSD, no additional DSM-IV disorders were present in the Veteran.  The examiner noted the Veteran's symptoms of panic attacks, anxiety, and depression and indicated that these symptoms appear to be "relatively brief" and "cause the Veteran relatively little distress as compared to his symptoms of PTSD, and likely represent aspects of this disorder rather than independent disorders."  

As aptly noted by the record, a psychiatric disorder was not clinically shown to a compensable degree during service or within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Indeed, the first indication of the Veteran's major depressive disorder was not shown until March 1993, which is 25 years after the Veteran's discharge from service.  Furthermore, while the Veteran was receiving treatment for major depressive disorder, none of his treating clinicians associated his symptoms with his period of active service.  

However, after being examined for and diagnosed with PTSD, the VA examiner found that the Veteran does not have a current diagnosis of major depressive disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, while there is current medical evidence of record reflecting the finding that the Veteran is currently diagnosed with PTSD, there is no evidence of a current diagnosis of major depressive disorder.   

The Veteran contends that he has major depressive disorder that is related to service.  While the Board has considered the Veteran's own statements in support of his claims, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of an acquired psychiatric disorder.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of an acquired psychiatric disorder.  In any event, the Board concludes that the medical evidence, which reveals that the Veteran's acquired psychiatric disorder is best characterized by PTSD and his depressive symptoms are related to that disorder, is of greater probative value than the Veteran's lay contentions.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is not warranted for major depressive disorder on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for hypertension is granted. 

Service connection for residuals of a shell fragment wound to the left leg is denied. 

Service connection for an enlarged prostate is denied. 

Service connection for a skin disorder of the feet is denied. 

Service connection for GERD is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for major depressive disorder is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


